Case 6:20-cv-00277-ADA Document 24-1 Filed 07/31/20 Page 1 of 5




                    EXHIBIT A
         Case 6:20-cv-00277-ADA Document 24-1 Filed 07/31/20 Page 2 of 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

NCS MULTISTAGE INC.,

              Plaintiff,
                                                       CIVIL ACTION NO. 6:20-CV-00277
       v.

NINE ENERGY SERVICE, INC.,                                 JURY TRIAL DEMANDED

              Defendant.


                            DECLARATION OF ANITA KERIN

       I, Anita Kerin, do hereby declare and state as follows:

       1.     My date of birth is February 8, 1979.

       2.     I am a resident of Houston, Texas.

       3.     I maintain my office at 2001 Kirby Drive Suite 200, Houston, Texas 77019.

       4.     I am Assistant General Counsel at Nine Energy Service, Inc (“Nine”).

       5.     I have personal knowledge of the matters set forth in this declaration, and if called

upon as a witness, I could and would testify competently. I submit this declaration in support of

Nine’s Motion to Transfer Venue.

       6.     Nine is a completions company that targets unconventional oil and gas resource

development across all North American basins and abroad.

       7.     Nine is a corporation organized under the laws of Delaware and its worldwide

headquarters is located at 2001 Kirby Drive Suite 200, Houston, Texas 77019.

       8.     Nine has approximately 672 employees, approximately 36 of which are located in

the Houston headquarters. Many of these employees are senior employees and officers of the

company, including the Chief Executive, Finance, and Accounting Officers, the General Counsel,



US 7284831
        Case 6:20-cv-00277-ADA Document 24-1 Filed 07/31/20 Page 3 of 5




HR Director, and Nine’s tax and accounting employees.               Additionally, Nine employs

approximately 44 employees in Corpus Christi, Texas.

       9.      I understand that NCS Multistage, Inc. has accused the BreakThru™ Casing

Flotation Device (the “BreakThru™ Device”) of infringing its patent.

       10.     All technical, sales, and financial information related to the BreakThru™ Device

are available at Nine’s headquarters in Houston, Texas, or at Nine’s Norwegian offices.

       11.     Nine maintains facilities in Midland, TX at 12914 W. Co. Road 91, Midland TX

79707; 551 State Street, Midland, TX 79703; and 9319 W. IH-20, Midland, TX 79706. Nine

maintains facilities in Monahans, TX at 1101 South Loop Road 464, Monahans, TX. Nine

maintains facilities in Pleasanton, TX, at 496 Shale Road, Pleasanton, TX 78064.

       12.     Nine’s facilities in Monahans and Pleasanton do not manufacture, sell, or distribute

the BreakThru™ Device, and therefore likely do not have any documentary or physical evidence.

       13.     Nine has approximately 102 employees in its Midland facilities, none of which are

senior engineering or technical employees involved with the BreakThru™ Device. Most of the

Nine employees in Midland are associated with field operations related to our wireline and

cementing businesses, which are not at issue in this case.

       14.     There is not, to my knowledge, substantial evidence related to the manufacture, use,

and sale of the BreakThru™ Device in the Midland office that is not equally available at Nine’s

corporate headquarters in Houston.

       15.     The senior technical and engineering staff for the BreakThru™ Devices are at

Nine’s Norwegian facilities, located at Elvavagen 1 Inngang, 1A 5265 Ytre Arna, near Bergen,

Norway.




                                                 2
        Case 6:20-cv-00277-ADA Document 24-1 Filed 07/31/20 Page 4 of 5




       16.     The Texas regional sales manager and controller responsible for the BreakThru™

Devices are based in Houston, TX and Corpus Christi, TX respectively.

       17.     The Texas market is approximately 22% of BreakThru™ Devices sold. The other

78% are sold outside of Texas, mostly in the northeastern United States and Canada.

       18.     For the Texas market, components of the BreakThru™ Devices are manufactured

at Nine’s Norwegian facilities, by OFS International LLC (“OFS”), a non-party, in Houston,

Texas, and at Nine’s facilities in Corpus Christi, TX. OFS’s manufacturing facility located at 7735

Miller Road, Houston, TX 77049. Nine’s facility in Corpus Christi is located at 5655 Bear Lane,

Suite 100, Corpus Christi, Texas 78505.

       19.     Components for BreakThru™ Devices for other markets are manufactured at

Nine’s facilities in Marietta, OH and Red Deer, AB.

       20.     Nine sells the BreakThru™ Device to customers in the Southern District of Texas.

About 47% of our customers have their corporate headquarters in Houston.

       21.     Nine has identified several employees that may be called at trial that live in Houston

or frequently travel to the Nine headquarters in Houston. None reside in the Western District of

Texas. They include:

     Name                    Title                            Role              Residence
 Don McLean          Regional        Sales    Texas     Sales    Manager   for Houston, TX
                     Manager                  BreakThru™ Device
 Stephanie Sloma     Completion      Tools    Controller for BreakThru™ Device Corpus
                     Controller                                                Christi, TX
 Viggo Brandsdal     Principal Engineer,      Inventor of the BreakThru™ Bergen, NO
                     Nine Norway              Device
 Geir Valestrand     Senior Engineer, Nine    Inventor of the BreakThru™ Bergen, NO
                     Norway                   Device
 Nick Pottmeyer      President,               President of business unit that Marietta, OH
                     Completion Tools         operates the BreakThru™ Device




                                                 3
        Case 6:20-cv-00277-ADA Document 24-1 Filed 07/31/20 Page 5 of 5




       22.     Nine’s senior employees, including those listed above, who do not reside in

Houston frequently travel to Nine Energy’s headquarters in Houston.

       23.     Nine does not maintain any facilities in the Waco Division of the Western District

of Texas.

       24.     None of Nine’s senior employees or officers reside in the Western District of Texas.



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed in Harris County, State of Texas, on the 31th day of July, 2020.




                                             Anita Kerin
                                             Nine Energy Service, Inc.
                                             2001 Kirby Drive Suite 200
                                             Houston, Texas 77019




                                                4
